Case 6:21-cv-00015-NKM Document 1 Filed 03/25/21 Page 1 of 20 Pageid#: 1


                                                                                       3/25/2021
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Lynchburg Division


 BENJAMIN CROSSWHITE                          )
                                              )
        Plaintiff,                            )
                                              )
 v.                                           )               Civil Action No. 6:21CV00015
                                              )
                                              )               TRIAL BY JURY
 THOMSON REUTERS CORP.                        )               IS DEMANDED
                                              )
        Defendant.                            )
                                              )



                                 COMPLAINT
        Plaintiff, Benjamin Crosswhite, by counsel, files the following Complaint against

 defendant, Thomson Reuters Corporation (“Reuters”).

        Plaintiff seeks (a) compensatory damages and punitive damages in the sum of

 $9,350,000.00, (b) prejudgment interest on the principal sum awarded by the Jury from

 August 27, 2019 until the date Judgment is entered pursuant to § 8.01-382 of the Virginia

 Code (1950), as amended (the “Code”), and (c) costs incurred – arising out of Reuters’

 defamation.

                                  I. INTRODUCTION

        1.      “Freedom of the press under the First Amendment does not include

 absolute license to destroy lives or careers.” Curtis Pub. Co. v. Butts, 388 U.S. 130, 170

 (1967) (Warren, C.J., Concurring).      The press has no “special immunity from the

 application of general laws”, nor does it have a “special privilege to invade the rights and

 liberties of others.” Branzburg v. Hayes, 408 U.S. 665, 684 (1972). It is settled in



                                              1
Case 6:21-cv-00015-NKM Document 1 Filed 03/25/21 Page 2 of 20 Pageid#: 2




 Virginia that the press has no right to “invent facts” or to “comment on the facts so

 invented” and, thereby, convince readers that the invented facts are true. Simply put:

        “[l]iberty of the press is not license, and newspapers have no privilege to publish
        falsehoods or to defame under the guise of giving the news. It is held that the
        press occupies no better position than private persons publishing the same matter;
        that it is subject to the law, and if it defames it must answer for it.”

 Williams Printing Co. v. Saunders, 113 Va. 156, 73 S.E. 472, 477 (1912) (numerous

 citations and quotations omitted); Dexter v. Spear, 7 F. Cas. 624-625 (1st Cir. 1825)

 (Story, J.) (“No man has a right to state of another that which is false and injurious to

 him. A fortiori no man has a right to give it a wider and more mischievous range by

 publishing it in a newspaper. The liberty of speech, or of the press, has nothing to do

 with this subject. They are not endangered by the punishment of libellous publications.

 The liberty of speech and the liberty of the press do not authorize malicious and injurious

 defamation. There can be no right in printers, any more than in other persons, to do

 wrong.”).

        2.      “The increased power of the press is so dangerous today because we are

 very close to one-party control of these institutions.” Tah v. Global Witness Publishing,

 Inc., 2021 WL 1045202, * 17 (D.C. Cir. Mar. 19, 2021) (Silberman, J., Dissenting). The

 bias against the Republican Party—and all those associated with it—is “rather shocking”.

 “Two of the three most influential papers (at least historically), The New York Times and

 The Washington Post, are virtually Democratic Party broadsheets.” Id. The orientation of

 these papers is followed by The Associated Press and most large papers across the

 country, including Reuters. “Nearly all television—network and cable—is a Democratic

 Party trumpet.” Id.




                                             2
Case 6:21-cv-00015-NKM Document 1 Filed 03/25/21 Page 3 of 20 Pageid#: 3




        3.      The common law of libel protects a fundamental interest: an individual’s

 “absolute” right to personal security including his right to an unimpaired reputation.

 Fuller v. Edwards, 180 Va. 191, 198, 22 S.E.2d 26 (1942) (“[o]ne’s right to an

 unimpaired limb and to an unimpaired reputation are, in each instance, absolute and has

 been since common law governed England. Indeed, an impaired reputation is at times

 more disastrous than a broken leg.”). The law of defamation guards the reputations of

 private individuals and public figures, just as it protects the reputations of every Judge on

 every Court. Rosenblatt v. Baer, 383 U.S. 75, 92-93 (1966) (“‘Society has a pervasive

 and strong interest in preventing and redressing attacks upon reputation.’ The right of a

 man to the protection of his own reputation from unjustified invasion and wrongful hurt

 reflects no more than our basic concept of the essential dignity and worth of every human

 being—a concept at the root of any decent system of ordered liberty … Surely if the

 1950’s taught us anything, they taught us that the poisonous atmosphere of the easy lie

 can infect and degrade a whole society.”). The law of defamation protects us from lies

 and misinformation circulated by an unscrupulous media, see, e.g., Sprouse v. Clay

 Communications, Inc., 158 W. Va. 427, 211 S.E.2d 674 (W. Va. 1975) (two weeks before

 gubernatorial election, newspaper foreswore its role as an impartial reporter of facts and

 joined with political partisans in an overall plan or scheme to discredit the character of a

 political candidate by publishing a series of articles that raised an implication of

 wrongdoing by the candidate in connection with certain real estate transactions) – a

 media with an axe to grind, whose goal is to “sensationalize” the news for self-glory and

 profit and to advance the agendas of the Democratic Party. Tomblin v. WCHS-TV8, 2011

 WL 1789770, at * 5 (4th Cir. 2011) (unpublished) (“on the question of whether WCHS-




                                              3
Case 6:21-cv-00015-NKM Document 1 Filed 03/25/21 Page 4 of 20 Pageid#: 4




 TV8 deliberately or recklessly conveyed a false message to sensationalize the news and

 thus to provide factual support for a finding of malice, there are disputed facts”).1

        4.      The Ninth Commandment states, “Thou shalt not bear false witness

 against thy neighbour”. Exodus 20:16. This is a case about corrupt media attacks on a

 successful Virginia businessman. Plaintiff brings this action to recover money damages

 for the loss of business, insult, embarrassment, humiliation, mental suffering, anguish,

 and injury to his name and professional reputation caused by Reuters’ defamation.

                            II. JURISDICTION AND VENUE

        5.      The United States District Court for the Western District of Virginia has

 subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332. The parties are

 citizens of different States, and the amount in controversy exceeds the sum or value of

 $75,000, exclusive of interest and costs.

        6.      Reuters is at home in Virginia.        It is subject to the Court’s general

 jurisdiction. It transacts continuous and systematic business in Virginia. It committed

 multiple acts of defamation in whole or part in Virginia. Reuters has minimum contacts

 with Virginia such that the exercise of personal jurisdiction over it comports with

 traditional notions of fair play and substantial justice and is consistent with the Due



        1
                 “The First Amendment guarantees a free press to foster a vibrant trade in
 ideas. But a biased press can distort the marketplace. And when the media has proven its
 willingness—if not eagerness—to so distort, it is a profound mistake to stand by
 unjustified legal rules that serve only to enhance the press’ power.” Tah, 2021 WL
 1045205 at * 18 (Silberman, J., Dissenting); see also Dun & Bradstreet, Inc. v.
 Greenmoss Builders, Inc., 472 U.S. 749, 767 (1985) (White., J., Concurring) (“First
 Amendment values are not at all served by circulating false statements of fact about
 public officials. On the contrary, erroneous information frustrates these values. They are
 even more disserved when the statements falsely impugn the honesty of those men and
 women and hence lessen the confidence in government.”).



                                               4
Case 6:21-cv-00015-NKM Document 1 Filed 03/25/21 Page 5 of 20 Pageid#: 5




 Process clause of the United States Constitution. Calder v. Jones, 465 U.S. 783 (1984);

 Keeton v. Hustler Magazine, Inc., 465 U.S. 770 (1984).

        7.      Venue is proper in the Lynchburg Division of the United States District

 Court for the Western District of Virginia pursuant to Title 28 U.S.C. §§ 1391(b)(1) and

 1391(b)(2).

                                      III. PARTIES

        8.      Ben Crosswhite is a personal trainer and businessman who lives and

 works in Lynchburg, Virginia. He owns and operates Crosswhite Athletic Club. He is 33

 years old and married to his wife of 8 years while being a devoted Christian and father of

 two. Ben attended Liberty University and fell in love with Lynchburg, where he now

 operates under his Christian values which are to love everyone and train anyone no

 matter their circumstance, difficulties or differences. His reputation for honesty, ethics,

 integrity and morality are peculiarly valuable to him and absolutely necessary in his

 practice and profession. Until Reuters published the false and defamatory statements at

 issue in this case, Ben enjoyed an untarnished reputation as a personal trainer and

 businessman.

        9.      Defendant, Reuters, is a Canadian corporation headquartered in Toronto,

 Canada, with offices worldwide. Reuters is a multinational information technology and

 multimedia conglomerate. Reuters is the world’s largest international multimedia news

 provider, reaching billions of people every day.         It operates a digital platform,

 www.reuters.com, and supplies content to consumers in Virginia through a network of

 journalists and editors. Reuters boasts that 33,000,000 people visit its website each

 month. [https://www.thomsonreuters.com/content/dam/openweb/documents/pdf/reuters-




                                             5
Case 6:21-cv-00015-NKM Document 1 Filed 03/25/21 Page 6 of 20 Pageid#: 6




 news-agency/fact-sheet/reuters-fact-sheet.pdf].     In addition to its massive online

 presence, Reuters operates a Twitter account with 23,200,000 followers, a Facebook page

 with 5,279,000 followers, and a YouTube channel with 827,000 subscribers. Reuters

 exploits social media to spread its content to the entire World.         In 2020, Reuters

 generated $5,984,000,000 in revenue and $1,929,000,000 in operating profit.

                             IV. STATEMENT OF THE FACTS

        10.      Two of Ben’s private clients were Jerry Falwell, Jr. (“Falwell”), the

 controversial former President of Liberty University, and his wife Becki Falwell.

        11.      Mr. Falwell was a prominent evangelical leader and supporter of President

 Donald Trump.

        12.      In 2019 and 2020, Falwell was the subject of multiple hit pieces by

 Reuters. Reuters’ smear campaign against Falwell spilled over onto Plaintiff.

        13.      On August 27, 2019, Reuters published an online article written by Aram

 Roston and Joshua Schneyer, entitled “Exclusive: Falwell steered Liberty University

 land deal benefiting his personal trainer”. [https://www.reuters.com/article/us-usa-

 falwell-trainer-exclusive/exclusive-falwell-steered-liberty-university-land-deal-

 benefiting-his-personal-trainer-idUSKCN1VH283 (the “August Article”)].

        14.      On September 12, 2019, Reuters published another online article written

 by Aram Roston and Joshua Schneyer, this one entitled “Exclusive: Falwell blasted

 Liberty      student   as    ‘retarded,’   police   chief   as   ‘half-wit’   in    emails”.

 (https://www.reuters.com/article/us-usa-falwell-emails-exclusive/exclusive-falwell-

 blasted-liberty-student-as-retarded-police-chief-as-half-wit-in-emails-idUSKCN1VX1QJ

 (the “September Article”)]. In the September Article, Reuters stated that Falwell “has




                                              6
Case 6:21-cv-00015-NKM Document 1 Filed 03/25/21 Page 7 of 20 Pageid#: 7




 been dogged by recent stories about his private dealings and his stewardship of Liberty”,

 including “his role in steering a $1.2 million piece of university property to his personal

 fitness trainer. On August 27, Reuters reported how Falwell had helped his young

 personal trainer, Benjamin Crosswhite”. “Records reviewed by Reuters showed how

 Falwell approved a 2016 deal to sell Crosswhite a sprawling 18-acre fitness facility the

 university owned. The deal was financed by Liberty, and Crosswhite put no money

 down. Crosswhite declined to comment at the time, and the university spokesperson said

 that it was a good deal for Liberty.” Reuters misrepresented the “Records” it claimed to

 have reviewed and omitted material facts relating to the transaction, conveying the false

 and defamatory impression that the deal was corrupt and a sham between Falwell and his

 “young personal trainer” .

        15.     In addition to the publications on its digital platform, Reuters chose to

 target new audiences.        Reuters tweeted the August Article multiple times to its

 23,200,000 followers on Twitter:

        https://twitter.com/Reuters/status/1166436015248150530
        (“Exclusive: @Reuters has learned Jerry Falwell Jr. steered a Liberty University
        property deal that benefitted his personal fitness trainer. The findings follow
        recent public scrutiny over his business ties to a Miami pool attendant [hyperlink
        to Article]”);

        https://twitter.com/Reuters/status/1166468270310010881
        (“Jerry Falwell Jr. and his wife drew scrutiny after they backed a Miami pool
        attendant in business. Now, @Reuters has learned that Falwell also helped his
        personal trainer buy an 18-acre Virginia sports facility from the nonprofit
        university Falwell runs”);2

        https://twitter.com/AramRoston/status/1210054978112495619
        (“reposting this @Reuters story”).


        2
               Reuters’ tweet included Instagram messages between Falwell and Plaintiff
 and a photograph of Plaintiff. The purpose of including these images was to endorse and
 convey the message to readers that the land deal was a personal favor from Falwell.


                                             7
Case 6:21-cv-00015-NKM Document 1 Filed 03/25/21 Page 8 of 20 Pageid#: 8




 Reuters repeatedly republished the September Article to its 23,200,000 Twitter followers.

 [https://twitter.com/Reuters/status/1172243522247888907;

 https://twitter.com/Reuters/status/1172223895736336384;

 https://twitter.com/Reuters/status/1172148245176422400;

 https://twitter.com/AramRoston/status/1172224988604260352].

        16.     The gist of the August Article and September Article was that Plaintiff

 participated in a corrupt real estate deal with Falwell – a deal that could cost Liberty

 University its tax-exempt status.

        17.     Upon receipt and review of the August Article, Twitter users referred to

 Falwell as “Jerry FRAUDwell” and, prompted by the August Article, Twitter users made

 disparaging statements about Plaintiff such as “Poolboy got to get paid”, “Grifters gotta

 Grift”, “Why does he do these ‘acquaintences’ [sic] such huge financial favors while

 abusing his position with #LibertyUniversity?      Hmmmm”, “Liberty University now

 offers a duel major in Personal Fitness and Pool Attendence [sic]”, “first the pool boy,

 now the trainer...who’s next?”, “guess it is called @LibertyU and not Integrity U”, and

 “Definitely sounds like he wanted to do his personal trainer. A favor.”

        18.     The August Article was immediately understood by readers to convey a

 defamatory implication and meaning, e.g.:

        https://twitter.com/chrislhayes/status/1166451842701770753
        (“Aside from, um, the eyebrow raising aspects between the lines, this is just a
        SHOCKINGLY corrupt use of university funds”);

        https://twitter.com/studentactivism/status/1166439526933442560
        (“The twenty-something personal trainer that Jerry Falwell Jr set up with a $2+
        million land deal is a different young man than the twenty-something pool boy he
        lent $1.8 million to for a youth hostel project, if you’re keeping score”);




                                             8
Case 6:21-cv-00015-NKM Document 1 Filed 03/25/21 Page 9 of 20 Pageid#: 9




        https://twitter.com/QueenieG2017/status/1166462197691600897
        (“Imagine that. A white evangelical leader being corrupt”);

        https://twitter.com/fakedansavage/status/1166451154126983168
        (“Once a philosopher, twice a pervert”);

        https://twitter.com/davidcicilline/status/11665234864136970263
        (“This is incredibly corrupt. Especially for a ‘non-profit’ that is worth several
        billion dollars. We should probably talk about whether it’s time for Liberty
        University to lose its tax-exempt status”);

         https://www.lgbtqnation.com/2019/08/jerry-falwell-jr-helping-another-young-
 athletic-man-loads-cash-reason/
         (“Liberty University president Jerry Falwell Jr. has been caught helping push
         through another business deal that benefited a young, athletic man. This time, it’s
         his personal trainer who benefited and the university that gained little to nothing
         out of the deal.”);

        https://twitter.com/originalspin/status/1166580178543415296
        (“Falwell directed his university to transfer millions in real estate to the 23-year-
        old trainer who put him and his wife through their workouts, however you want to
        define that. Just another in the string of handsome, supple young men Falwell has
        mentored”);

        https://twitter.com/steve_hanke/status/1166713695516471301
        (“@JerryFalwellJr approved real estate transactions by his nonprofit
        Christian @LibertyU that helped his personal fitness trainer obtain valuable
        university property. We’ve seen this before: another man of the cloth with sticky
        fingers”);

        https://twitter.com/StephenFarris13/status/1166445671047675913
        (“This fake Christian used his influence to steer a large amount of money to his
        personal trainer and friend. Do you suppose there might be a kickback
        involved?”).

 Readers of the September Article similarly concluded that the transaction was a sham:

        https://twitter.com/StephenGlahn/status/1172164212023537664
        (“Private gym and “pool boy” disclosures put #nonprofit status at risk”).



        3
                  David Cicilline is a Congressman for Rhode Island’s 1st District. He is
 Chairman of the House Antitrust Subcommittee, Chair of the Congressional LGBTQ+
 Equality Caucus, and Vice Chair of the Congressional Progressive Caucus.
 [https://cicilline.house.gov/about-me/full-biography]. Cicilline is well-known for his
 outspoken hatred of President Trump and the Republican Party.


                                              9
Case 6:21-cv-00015-NKM Document 1 Filed 03/25/21 Page 10 of 20 Pageid#: 10




         19.     The August Article and the September Article (the “Articles”) paint

  Plaintiff as an undeserving recipient of Falwell’s graft – another “young man” who, like

  Giancarlo Granda – the Falwell’s infamous “pool boy” – unjustly benefited from an

  intimate personal relationship with the Falwells.

         20.     The Article, inter alia, contains the following statements:

  No. Statement

  1     “Around 2011, Falwell, president of Liberty University … and his wife, Rebecca,
        began personal fitness training sessions with Benjamin Crosswhite, then a 23-year-
        old recent Liberty graduate. Now, after a series of university real estate
        transactions signed by Falwell, Crosswhite owns a sprawling 18-acre racquet sports
        and fitness facility on former Liberty property. Last year, a local bank approved a
        line of credit allowing Crosswhite’s business to borrow as much as $2 million
        against the property.”

  2     “Falwell, one of the most influential right-wing Christian leaders in the United
        States, has been buffeted by disclosures about his private dealings over the last year
        and a half.”

  3     “As Liberty’s leader, Falwell draws an annual salary of nearly $1 million, and is
        obligated to put the university’s financial interests before his own personal interests
        when conducting Liberty business. ‘The concern is whether the university’s
        president wanted to do his personal trainer a favor and used Liberty assets to do it,’
        said Douglas Anderson, a governance specialist and former internal audit chief at
        Dow Chemical Co, who reviewed both the transaction and Liberty’s explanation of
        it at Reuters’ request. That would be bad governance, he said. ‘At a minimum, the
        terms suggest the buyer got a great deal and Liberty got very little.’”

  4     “In 2016, Falwell signed the deal transferring the facility to Crosswhite. The
        contract says the price is $1.2 million, but notes that the ‘Net Purchase Price’ is
        $580,000, because Liberty ‘agrees to credit’ Crosswhite with rental payments for
        seasonal use of the site’s tennis courts through 2025. The courts are used by
        Liberty’s tennis team for practices and tournaments. Liberty ‘agrees to finance the
        purchase’ at a 3% interest rate, the contract says. To help Crosswhite in the
        transaction, Liberty was lending Falwell’s fitness trainer more than half a million
        dollars to buy its property. The university would receive no cash up front from the
        sale, the contract shows. Transactions on such favorable terms could raise concerns
        over stewardship of corporate assets, and potentially insufficient scrutiny by the
        board, said Anderson, the independent governance specialist.”




                                               10
Case 6:21-cv-00015-NKM Document 1 Filed 03/25/21 Page 11 of 20 Pageid#: 11




  5    “The Falwells brought the trainer along on Liberty’s private jet during a 2012 trip
       to Miami. Later, Falwell sent an email directing Liberty to lease its gym space to
       Crosswhite’s fitness business … Liberty said Falwell uses the university-chartered
       jet to fly every year to his annual physical in Miami. Crosswhite joined him in
       2012 … It was in Miami in 2012, as well, that Falwell met Granda, the pool
       attendant he would later finance in business. The financial ties between Falwell
       and Granda have been detailed by BuzzFeed4 and others.”

  6    “The support Falwell provided to the two young men, Granda and Crosswhite, has
       some parallels. Both were aided in business ventures and both have flown on the
       nonprofit university’s corporate jet. One difference: When Falwell helped
       Crosswhite, he used the assets of Liberty, the tax-exempt university he has led
       since 2008.”

  7    “In an email sent earlier this month, Corry, citing a Reuters reporter’s ‘persistent’
       attempts to reach former board members and the Falwells, reminded the former
       trustees they had signed confidentiality agreements. He told them they were
       required ‘forever’ to keep secret what they knew about the university.”

  8    “Crosswhite’s acquisition of the sports facility appears to continue benefiting him.
       Last year, according to a Lynchburg Circuit Court filing, the trainer’s business
       obtained a $2.05 million credit line from a local bank against its interest in the
       facility. Liberty said the credit line amount was linked to the property’s future
       value after Crosswhite builds a swimming pool there.”

  9    “On April 23, 2018, the day after the $2.05 million bank financing, Liberty
       University filed paperwork saying the $576,000 note Crosswhite owed for the
       property had been paid in full.”


  (each a “Statement”, and collectively, the “Statements”).

         21.     Viewed as a whole and in the broader context of the controversies

  surrounding Falwell in 2019 and 2020, the Articles and Statements falsely imply that

  Plaintiff received an unlawful or improper favor because, like the “pool boy”, he was a

  “young personal trainer” for the Falwells.

         4
                 The BuzzFeed stories were written by Aram Roston while he was a
  “reporter” for BuzzFeed. [See https://www.buzzfeednews.com/article/aramroston/jerry-
  falwell-jr-michael-cohen-pool-attendant-lawsuit;
  https://www.buzzfeednews.com/article/aramroston/donald-trump-met-pool-attendant-
  jerry-falwell-michael-cohen;    https://www.buzzfeednews.com/article/aramroston/jerry-
  falwell-affidavit].


                                               11
Case 6:21-cv-00015-NKM Document 1 Filed 03/25/21 Page 12 of 20 Pageid#: 12




         22.     Even if facially true, Reuters’ intentionally juxtaposed the Statements in

  the Articles to imply a defamatory meaning: that Falwell was a “sugar daddy to a former

  LU student [Plaintiff]”. [https://www.democraticunderground.com/100213973392 (“It’s

  not just the pool boy. Falwell Jr. also was sugar daddy to a former LU student” –

  published on August 27, 2020)]. In light of the circumstances prevailing at the time they

  were made, the Statements conveyed that defamatory implication to those who read the

  Statements.

         23.     As was naturally and foreseeably intended by Reuters, the August Article

  has been republished millions of times within the last year, e.g.:

         https://twitter.com/ldelevingne/status/12979493896050114575
         (“Other great reporting on Falwell & Liberty U. by @AramRoston @jschney”);

         https://twitter.com/mcclure111/status/1298018093885730817
         (“If anyone tries to dismiss the Falwell scandal as scandalous sex stuff: The
         problem isn’t complicated kinky sex, the problem is embezzling your nonprofit to
         pay off your boytoy [hyperlink to article] and the President doing blackmail for
         political favors”);

         https://twitter.com/fordm/status/1297937938102222853
         (“After today’s Reuters report on Falwell, I have some questions about this one
         from last year [attaching a copy of the Article]);

         https://twitter.com/stevesilberman/status/12982885612008816656
         (“In fairness, Jesus himself had his disciples sign NDAs too, amirite?”);


         5
                Lawrence Delevigne is an employee of Reuters. He republished the
  Article in August 2020 in the ordinary course of promoting Reuters’ business and the
  Article.

         6
                   On August 28, 2019, “award-winning science writer”, Steve Silberman,
  tweeted a photo of Plaintiff with the following statement: “This is Benjamin Crosswhite,
  the personal trainer of prominent homophobe Jerry Falwell Jr., who orchestrated a $2M
  land deal for him. I’m sure they’ve spent many a fruitful hour discussing the perils of
  same-sex attraction and the importance of 8-pack abs”. Silberman linked to the Reuters
  Article. [https://twitter.com/stevesilberman/status/1166751476900720640; see also
  https://twitter.com/stevesilberman/status/1166757738967207942 (“I don’t blame Jerry
  for falling for his trainer. I blame him for being a liar and a hypocrite, spreading hate.”).


                                               12
Case 6:21-cv-00015-NKM Document 1 Filed 03/25/21 Page 13 of 20 Pageid#: 13




         https://twitter.com/cultofdusty1/status/1297941473091112960
         (“Now that we know Jerry Falwell pays men to sex his wife while he watches,
         remember when he sent a sexy pic of her to their personal trainer & accidentally
         mailed it to other ppl then later diverted University money to help that trainer buy
         his own gym?”);

         https://twitter.com/LittleItalyPic/status/1298064925554692097
         (“Looks like the Pool Boy was second in line to the Trainer. See a pattern? A
         hot, hunky, buff pattern [featuring a picture of Plaintiff]”);

         https://twitter.com/brianrayguitar/status/1297953568029253633
         (“Exclusive: CUCK Falwell steered Liberty University land deal benefiting his
         personal trainer | Article [AMP] | Reuters”);

         https://twitter.com/BettyBowers/status/1290330954721042432
         (“First, the pool boy. Now, this unzipped drunken debauchery. Are you starting
         to – finally – understand why ‘Christian’ scold, Jerry Falwell, Jr., has no problem
         supporting the adulterous liar Donald J. Trump?”).

         https://www.yelp.com/biz/crosswhite-athletic-club-lynchburg
         (“This dude got cucked by Jerry Falwell Jr for this gym [linking to the Reuters
         Article]”);

         https://www.lgbtqnation.com/2020/08/falwell-jr-gets-10m-payday-liberty-u-
  questions-swirl-relationship-another-man/
         (“Jerry Falwell Jr. will reportedly score over $10 million for resigning as head of
         Liberty University. But as he exits, another questionable relationship [the
         underlined language is a hyperlink to the Reuters Article] Falwell and his wife
         Becki have with a separate young man is garnering further attention. While the
         couple pushed boatloads of cash to former poolboy-turned-paramour Giancarlo
         Granda through a sweetheart business deal involving a hostel in Miami, Falwell
         has been caught helping push through another business deal that benefited a
         different young, athletic man – their personal trainer.”);

         https://instinctmagazine.com/jerry-falwells-peculiar-deal-with-hot-trainer-now-
  has-people-looking-twice/
         (“In the wake of the current revelation about the Falwells, a scathing 2019 report
         about the silver-haired evangelist and Crosswhite, also written by Reuters, has
         been resurrected”);

         https://nypost.com/2020/08/26/inside-jerry-falwell-jr-s-life-of-luxury-before-sex-
  scandal/
         (“Falwell has faced scrutiny over his relationship with Crosswhite — with the
         then-chancellor personally approving real estate deals that benefited the Liberty
         alumnus, according to Reuters.”);




                                              13
Case 6:21-cv-00015-NKM Document 1 Filed 03/25/21 Page 14 of 20 Pageid#: 14




          https://www.virginiabusiness.com/article/liberty-university-finance-probe-issues-
  call-for-whistleblowers/
          (“Other media reports in recent years indicated that Falwell and family members
          may have used university real estate deals and other holdings for their own
          advantage or to assist friends. A 2019 story by Reuters reported that Falwell had
          approved real estate transactions by Liberty University, which as a 501(c)(3)
          nonprofit does not pay taxes, that helped his personal fitness trainer, Benjamin
          Crosswhite, purchase an 18-acre racquet sports and fitness facility from Liberty
          for $1.2 million. To aid Crosswhite in the acquisition, Liberty provided
          Crosswhite with a $550,000 loan at 3% and also agreed to lease back tennis courts
          for $650,000.”);

         https://www.foxnews.com/us/jerry-falwell-liberty-university-billion-dollar-
  business-deals-investigation
         (“with Jerry Falwell Jr. and his wife, Becki, embroiled in a series of lurid sex and
         booze scandals that have already cost him his job, the Midas touch that turned a
         sleepy Bible college in Lynchburg into a cash cow is getting a second look. And
         a host of deals that lined the pockets of the Falwells and their friends may not
         stand up to scrutiny … Perhaps one of the most egregious examples of Falwell
         bending the rules is a sweetheart business deal he brokered between Liberty and
         Benjamin Crosswhite, Falwell’s personal trainer. Falwell and his wife Becki
         began their private training sessions in 2011 with Crosswhite, then a 23-year-old
         recent Liberty graduate. Two years later on July 23, 2013, Liberty University
         began renting space to Crosswhite to use as a fitness training center.”).

          24.     Contrary to Reuters’ false implications and insinuations, Plaintiff paid fair

  market value to Liberty University for the property he purchased in 2016. The building

  was a huge financial drain on Liberty. Liberty sold the aged building (and its substantial

  roofing and other problems) to Plaintiff for its tax assessed value and Plaintiff’s

  commitment to maintain the property. Liberty financed the purchase at a market rate.

  Liberty was selling to a buyer they already knew and trusted, which is why Liberty paid

  the rent for nine years upfront. And, although Liberty paid upfront rent, the University

  had the right to use the tennis courts to the exclusion of Plaintiff’s paying customers. It

  was not a “sweet” deal for Plaintiff. It was a normal business transaction on slightly

  unfair terms to Plaintiff.




                                               14
Case 6:21-cv-00015-NKM Document 1 Filed 03/25/21 Page 15 of 20 Pageid#: 15




         25.     In the Articles, Reuters juxtaposed a series of facts so as to falsely imply a

  defamatory connection between them, including a connection and/or similarity between

  the Falwells’ notorious dealings with Granda and Plaintiff.         Reuters also created a

  defamatory implication by omitting material facts. Overall, Reuters defamed Plaintiff by

  a careful choice of words in a juxtaposition of statements that Reuters expressly intended

  and endorsed. The materiality of Reuters’ false and defamatory statements did not go

  unnoticed by experts. [See https://wset.com/news/local/falwells-trainer-lawyers-defend-

  business-deal-to-purchase-lu-million-dollar-building (“But without all this background

  information, real estate lawyer of over 40 years, Grimes Creasy, says, he too might have

  questioned the deal like so many others.”).

                                COUNT I – DEFAMATION

         26.     Plaintiff restates paragraphs 1 through 25 of this Complaint, and

  incorporates them herein by reference.

         27.     Reuters and its agents made and published to third-parties, including, but

  not limited to, advertisers, subscribers, readers, viewers and followers of Reuters, and to

  print media, mainstream media and social media, numerous factual statements of and

  concerning Plaintiff that conveyed a defamatory meaning by implication.               These

  statements are detailed verbatim above. Reuters’ false and defamatory statements were

  published and republished within the past year without privilege, justification or legal

  excuse of any kind. The false and defamatory statements were not published in good

  faith or through misinformation or mistake. Reuters published the words intentionally to

  harm Plaintiff’s business and reputation.




                                                15
Case 6:21-cv-00015-NKM Document 1 Filed 03/25/21 Page 16 of 20 Pageid#: 16




         28.     By publishing the Articles and other statements on the Internet and via

  social media, Reuters knew or should have known that its false and defamatory

  statements about Plaintiff would be republished over and over and over by third-parties

  millions of times to Plaintiff’s detriment and injury. By tweeting the Articles and by

  encouraging others to retweet and post the Articles to Twitter, Reuter created an

  unreasonable risk that the defamatory matter in the Article would be communicated by

  third-parties. Republication in 2020 and 2021 was the natural, foreseeable, reasonably

  expected and probable consequence of Reuters’ actions and was actually and/or

  presumptively authorized by Reuters. Reuters is liable for the republications of the false

  and defamatory statements by third-parties. Weaver v. Beneficial Finance Co., 199 Va.

  196, 199-200, 98 S.E.2d 687 (1957) (“where the words declared on are slanderous per se

  their repetition by others is the natural and probable result of the original slander.”);

  Moore v. Allied Chemical Corp., 480 F.Supp. 364, 376 (E.D. Va. 1979) (same); see also

  WJLA-TV v. Levin, 264 Va. 140, 153, 564 S.E.2d 383 (2002) (“each publication of a

  defamatory statement is a separate tort and, indeed, generally subsequent republications

  of such a statement are separate torts”);

         29.     The gist of Reuters’ Statements is materially false. In truth, there was

  nothing scandalous about the relationship between Plaintiff and his clients, the Falwells.

  Plaintiff was their personal trainer.       The services performed by Plaintiff always

  professional and beyond reproach. The sale of the property to Plaintiff is 2016 was

  entirely fair and above board. The Articles and Statements would have had (and indeed

  did have) a different effect on the minds of readers from that which the truth would have

  produced.




                                               16
Case 6:21-cv-00015-NKM Document 1 Filed 03/25/21 Page 17 of 20 Pageid#: 17




         30.     Reuters’ false statements constitute defamation by implication.             The

  defamatory implication rendered Plaintiff odious in the eyes of the community, deterred

  people from doing business with Plaintiff, and imputed to Plaintiff an unfitness to

  perform the duties of an office or employment for profit, or the want of integrity in the

  discharge of the duties of such office or employment. Reuters’ false statements also

  prejudice Plaintiff in his profession and business as a personal trainer.

         31.     Reuters’ false statements caused Plaintiff to suffer and incur both

  presumed and actual damages, including insult, pain, embarrassment, humiliation, and

  mental suffering, harm to name and reputation, injury to reputation, loss of business and

  income, out-of-pocket loss and other actual damages. As the universal condemnation on

  Twitter demonstrates, Reuters held Plaintiff up to scorn, ridicule and public humiliation.

  Reuters’ attack on Plaintiff’s character deeply injured Plaintiff. Ben lives in fear not

  knowing how much Reuters’ falsehoods have affected him. He fears what his friends,

  clients, and people in the community will think when they google his name and see the

  Articles, and the impact this will have on his ability to do business in the future.

         32.     Reuters directed false and defamatory statements at Plaintiff as a private

  individual with the specific intent to harm Plaintiff’s reputation.            Reuters acted

  negligently. It lacked reasonable grounds for any belief in the truth of its statements.

         33.     Reuters made the false statements with actual or constructive knowledge

  that they were false or with reckless disregard for whether they were false. Reuters acted

  with actual malice and reckless disregard for the truth for the following reasons:

                 a.      Reuters pursued a preconceived story line – that the transaction

  between Liberty University and Plaintiff was the product of corruption. Reuters knew




                                               17
Case 6:21-cv-00015-NKM Document 1 Filed 03/25/21 Page 18 of 20 Pageid#: 18




  from its review of the transaction that the implication was false, as was Reuters’

  insinuation that Plaintiff was another Falwell “pool boy”. Reuters intentionally omitted

  material facts because Reuters knew that those facts would destroy its preconceived “pool

  boy” thesis about Plaintiff.

                 b.      Reuters deliberately or recklessly conveyed a false implication in

  order to create scandal and sensationalize the story. Tomblin v. WCHS-TV8, 2011 WL

  1789770, at * 5 (4th Cir. 2011) (unpublished).

                 c.      Reuters manufactured the false implication out of whole cloth.

  Reuters published the Article out of a desire to hurt Plaintiff and Falwell. In the Article

  and on social media, Reuters exhibited an extreme bias, ill-will and a desire to hurt

  Plaintiff and Falwell through the publication of scandalous statements, including the

  implication that Plaintiff was – like the “pool boy” Granda – involved in a relationship

  with the Falwells. Reuters acted in bad faith upon a total absence of evidence. It could

  not have had an honest belief in the truth of its implications and insinuations about

  Plaintiff.

                 d.      In spite of its actual knowledge of the unequivocal truth about the

  Liberty transaction [see, e.g. https://www.liberty.edu/media/1617/2019/september/LU-

  RESPONSE.pdf], and in spite of Plaintiff’s demand for a retraction of the Article in

  October 2020, Reuters persists with the defamation out of a desire to hurt Plaintiff

  through the continued publication of known falsehoods.

                 e.      Reuters and its agents repeated, reiterated and excessively

  republished the Article after its original publication out of a desire to injure Plaintiff and

  to spread the poison in the pool.




                                               18
Case 6:21-cv-00015-NKM Document 1 Filed 03/25/21 Page 19 of 20 Pageid#: 19




         34.    As a direct result of Reuters’ defamation, Plaintiff suffered presumed

  damages and actual damages, including, but not limited to, insult, pain and suffering,

  emotional distress and trauma, anguish, stress and anxiety, public ridicule, humiliation,

  embarrassment, indignity, damage and injury to personal and professional reputations,

  loss of enjoyment of life, loss of business and income, diminished future earning

  capacity, out-of-pocket expenses and costs, in the sum of $9,000,000.00 or such greater

  amount as is determined by the Jury.



         Plaintiff alleges the foregoing based upon personal knowledge, public statements

  of others, and records in his possession. Plaintiff believes that substantial additional

  evidentiary support, which is in the exclusive possession of Reuters and its agents and

  other third-parties, will exist for the allegations and claims set forth above after a

  reasonable opportunity for discovery.

         Plaintiff reserves his right to amend this Complaint upon discovery of additional

  instances of Reuters’ wrongdoing.



                     CONCLUSION AND REQUEST FOR RELIEF

         WHEREFORE, Plaintiff, Benjamin Crosswhite, respectfully requests the Court to

  enter Judgment against Reuters as follows:

         A.     Compensatory damages in the amount of $9,000,000.00 or such greater

  amount as is determined by the Jury;

         B.     Punitive damages in the amount of $350,000.00 or the maximum amount

  allowed by law;




                                               19
Case 6:21-cv-00015-NKM Document 1 Filed 03/25/21 Page 20 of 20 Pageid#: 20




         C.     Prejudgment interest from August 27, 2019 until the date Judgment is

  entered at the maximum rate allowed by law;

         D.     Postjudgment interest at the maximum rate allowed by law;

         E.     Costs and such other relief as is just and proper.



                           TRIAL BY JURY IS DEMANDED



  DATED:        March 25, 2021



                               BENJAMIN CROSSWHITE



                               By:     /s/ Steven S. Biss
                                       Steven S. Biss, Esquire
                                       (Virginia State Bar No. 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:     (804) 501-8272
                                       Facsimile:     (202) 318-4098
                                       Email: stevenbiss@earthlink.net

                                       Counsel for the Plaintiff




                                              20
